Citation Nr: 1428207	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle pain.

2.  Entitlement to service connection for left ankle pain.

3.  Entitlement to service connection for left knee patellofemoral pain syndrome.  

4.  Entitlement to an increased disability evaluation for chondromalacia of the right knee (instability), currently rated as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for patellofemoral pain syndrome of the right knee (with limitation of motion), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  


FINDING OF FACT

In an April 2014 statement in support of claim, the Veteran indicated that the items on appeal were those listed in the January 2014 supplemental statement of the case (those issues which are currently listed on the title page of this decision); he stated that he now had a better understanding of the VA system after speaking with his representative and that he was withdrawing the above referenced NOD (notice of disagreement) and VA Form 9, wherein he requested a Board hearing, and any other correspondence concerning the issues on appeal or request for a hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for right ankle pain; service connection for left ankle pain; service connection for left knee patellofemoral pain syndrome; an increased disability evaluation for chondromalacia of the right knee (instability), currently rated as 10 percent disabling; and an increased disability evaluation for patellofemoral pain syndrome of the right knee (with limitation of motion), currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Service Connection and Increased Rating Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in an April 2014 statement in support of claim, indicated that that the items on appeal were those listed in the January 2014 supplemental statement of the case (those issues which are currently listed on the title page of this decision); he stated that he now had a better understanding of the VA system after speaking with his representative and that he was withdrawing the above referenced NOD and VA Form 9, wherein he requested a Board hearing, and any other correspondence concerning the issues on appeal or request for a hearing; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to these issues.






	(CONTINUED ON NEXT PAGE)







ORDER

The appeal for service connection for right ankle pain is dismissed.

The appeal for service connection for left ankle pain is dismissed. 

The appeal for service connection for left knee patellofemoral pain syndrome is dismissed.  

The appeal for an increased disability evaluation for chondromalacia of the right knee (instability), currently rated as 10 percent disabling, is dismissed. 

The appeal for an increased disability evaluation for patellofemoral pain syndrome of the right knee (with limitation of motion), currently evaluated as 10 percent disabling, is dismissed. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


